Title: To George Washington from Christopher Hardwick, 3 September 1758
From: Hardwick, Christopher
To: Washington, George



Honorable Sir
Bullskin September 3d 1758

I have Received yours of the 27th Ulto by wch I find you have not Received my last Letter to you, in which I have given an acct of the Crop both of Tobacco & Corn lest it shou’d Miscarry I also send you an acct thereof. Viz. The Tobo is very Backward on acct of the Drought, as also the Corn, we have hous’d I believe about fifteen Hundred which I wou’d rather was still out, if it wou’d allow it, as it might have been better since the late Rain we have had on Thursday & Friday last: what is out is much better since the late Rain.
In regard to the Oats, we have made but a very small Crop By Reason of the Drought also, not more I believe than about Twenty Bushels out of Ten Bushels Sowing, I can’t get any one at present to Thresh the wheat without giving an Extraordy price which is a penny half penny more than usual, & if you’l have it Thresh’d at that price I shall get it done, as I can’t spare any of our own people to do it, the Tobo being so Latter that they can’t be spared from it. I have sent the Mare & four Colts to Mount Vernon, we have lost no horses nor anything else since you have been gone, Mr Smith has Employ’d the Waggon last Week at the Fort, & Employs it also this Week, I have Wrote to Mr Snickers abt the Mares, his answer is that the Mare he Sold you, he Bought of one Samuel Givins in Augusta County, to

whom he wrote about her to make a strict Enquiry for her & if found that he shoud be well rewarded, & says also that if the Mare you had of Capt. Lindsey is not stopt, she will come up to the Blue Ridge within about Nine Miles of where he lives, & if she does that he will secure her for you.
your Negroes are all well, except Adam & old Bland Adam has had the fever & Ague & now is troubled with a Swelling in his Throat, but is getting better, we have Two Oxen here, for which I don’t see any use, more so as we have Horses Enough to do any Business we have to do, also they are very troublesome to the Neighbours Destroying their Corn, &c. & if you approve of it, I shall fatten them & make them fit for Markett, as we have Six head more that I can make fit for the Markett, since I have sent the Mare & Colts to Mount Vernon there has been one Pritchard with me who lays Claim to them, I asked him how he came by them last Winter, he told me they were brought to him by a Man whose Name he does not know, if you Remember, I have told you that one of the Waggon Horses went off with them last Winter, I Desired the man to Write to you about them as the year & a Day was Expired in posting them, I have wrote to you always when I had any thing material to mention to you, & shall Continue so to do.
Our last planting is Just the same since planted by reason of the long drought we have had, ’till this last rain, & am afraid it will never come to any perfection—but shall do my Endeavours to make the most I can of it. I am with due Respect Sir yr most humble & Obedient Servt

Chris. Hardwick

